DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 11, 12, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a one-way flap valve is located within the tube structure between the point where in the catapult passes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 15, line 12, “97” should be replaced with --96-- in order to properly denote the drive gear 96;
Page 15, line 13, “97” should be replaced with --96-- in order to properly denote the drive gear 96; and
Page 15, line 15, “97” should be replaced with --96-- in order to properly denote the drive gear 96.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 26-28, 30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 20, there is no minimal recitation of the frame 21 of the submersible to which the various parts of the submersible such as the thruster, camera, and catapult mechanism are interconnected so as to provide a basic interrelation amongst the parts of the submersible.
In regard to claim 20, lines 3-4, the phrase “the identification of an individual of a target species” renders the claim vague and indefinite since the term “the identification” lacks positive antecedent basis and because the term “a target species” fails to positively refer back to the initially recited term of “a target species” in line 1.
In regard to claim 22, the phrase “wherein the catapult mechanism passes through the side of a tube structure” renders the claim vague and indefinite since the “tube structure” has not been recited as being at least connected in some manner to the submersible so as to be considered a part of the submersible through which the catapult mechanism may pass.  See comments above with regard to claim 20 with respect to the interrelationship amongst the parts of the submersible.
In regard to claim 23, the terms “the tube structure” and “the body of the submersible” lack positive antecedent basis.  Possibly claim 23 should instead depend from claim 22 in order to rectify the lack of antecedent basis of the term “the tube structure”.  
In regard to claim 23, the phrase “preferably wherein the angle is 45°” renders the claim vague and indefinite since the term “preferably” fails to positively set forth whether the angle is actually 45° degrees or not.  The term “preferably” should be deleted.
In regard to claim 26, the term “the tube structure” lacks positive antecedent basis.  Possibly claim 26 should depend from claim 22.
In regard to claim 27, the terms “the point”, “the catapult”, “the side of the tube”, “the distal end”, “the mouth end”, and “the direction of the distal end” lack positive antecedent basis.  Possibly claim 27 should instead depend from claim 22 in order to rectify the lack of antecedent basis of the term “the tube structure”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 22, 27, 28, 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2016/0278353 in view of Huang 2010/0282158 and Choma 5,220,906.
Martin et al. disclose a submersible for capturing a target species comprising:  at least one controllable thruster (22) for manoeuvring the submersible; at least one camera (21) for capturing images to allow the identification of an individual of a target species; a container (34) for receiving a captured individual; and wherein a high tensile voltage probe (25) includes two arms (26) used to stun or kill fish of the target species and at least one arm (31) for wafting, guiding or otherwise moving the killed fish into the container (38) and that alternatively the target species may be killed by using a spear fishing or grabbing method and then collected (see para. 0066), but does not disclose a catapult mechanism wherein the catapult mechanism is reversibly moveable between a released configuration and a primed configuration by an activatable motor, and wherein the catapult mechanism may be loaded with a retractable device mounted on the catapult mechanism, and the retractable device may be launched from the submersible by being propelled by the catapult mechanism.  Huang discloses at least one controllable thruster (22); at least one camera (3); a catapult mechanism (41) wherein the catapult mechanism is moveable between a released configuration (spear shaft 42 moved forwards) and a primed configuration (spear shaft 42 moved backwards), and wherein the catapult mechanism may be reloaded with a retractable device (42-43) on the catapult mechanism, and the retractable device may be launched from the submersible by being propelled by the catapult mechanism.  It would have been obvious to one of ordinary skill in the art to modify the submersible for capturing a target species of Martin et al. such that it comprises a catapult mechanism wherein the catapult mechanism is reversibly moveable between a released configuration and a primed configuration by an activatable motor, and wherein the catapult mechanism may be loaded with a retractable device mounted on the catapult mechanism, and the retractable device may be launched from the submersible by being propelled by the catapult mechanism in view of Huang in order to provide an attached retractable device that can be launched and reloaded repeatedly in such as manner so as not to become disassociated from the submersible so that both the captured target species and retractable device can be maintained in close proximity to the submersible such that the user does not have to work to find and retrieve both the retractable device and the captured target species attached thereto.  Martin et al. and Huang do not disclose the catapult mechanism which is reversibly moveable between a released configuration and a primed configuration by an activatable motor.  Choma discloses a catapult mechanism (10) which is reversibly moveable between a released configuration (after firing) and a primed configuration (ready for firing) by an activatable motor (31) driving a drive gear (43) which drives a pinion gear set (22, 40, 42, 44).  It would have been obvious to one of ordinary skill in the art to modify the catapult mechanism of Martin et al. and Huang such that it is reversibly moveable between a released configuration and a primed configuration by an activatable motor in view of Choma in order to automate the resetting of the catapult mechanism to the primed configuration so as to save the user from exerting precious energy while underwater.
In regard to claim 22, Martin et al., Huang, and Choma disclose wherein the catapult mechanism (31-33, see Figs. 1b-c & 11-12 of Martin et al. wherein fixing point 32 is seen passing through walls of cage 36; 41 of Huang; 10 of Choma) passes through the side of a tube structure (36 of Martin et al.) and a captured individual may be carried by the retractable device into the tube structure (see Figs. 1c, 9, 11, 12 of Martin et al.).
In regard to claim 27, Martin et al., Huang, and Choma disclose wherein a one-way flap valve (37 or 39 of Martin et al.) is located within the tube structure (36 of Martin et al.) between the point where the catapult mechanism (31-33 of Martin et al.; 41 of Huang; 10 of Choma) passes through the side of the tube (at 32 of Martin) and the distal end (rear end of 36 of Martin et al. opposite 31-33), wherein the one-way flap allows fluid flow through the tube from the mouth end in the direction of the distal end (37 of Martin et al. shown to be made of mesh in Fig. 10b, 39 of Martin et al. shown to be made of mesh in Fig. 10a).
In regard to claim 28, Martin et al., Huang, and Choma disclose at least one directionally controllable laser (laser locators 11 of Huang).
In regard to claim 30, Martin et al., Huang, and Choma disclose wherein the retractable device is a spear (spear disclosed by Martin et al.; 42-43 of Huang).
In regard to claim 35, Martin et al., Huang, and Choma disclose a submersible according to claim 20 (ROV 1 & ROV 2 of Martin et al.; 1 of Huang); and wherein the submersible is deployed in a target area for capturing individuals of the target species (see paras. 0009, 0038-39, 0045, 0055-57 of Martin et al.; see paras. 0019-21 of Huang).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2016/0278353 in view of Huang 2010/0282158 and Choma 5,220,906 as applied to claim 20 above, and further in view of KR 20-0449749 or Hystad 2020/0015464.
Martin et al., Huang, and Choma do not disclose wherein the axis of the tube structure at a mouth opening is angled in a downward direction relative to the body of the submersible, wherein the angle is 45°.  KR 20-0449749 and Hystad disclose wherein the axis of the tube structure (3 OR 7) at a mouth opening is angled in a downward direction relative to the body of the submersible, preferably wherein the angle is 45° (see Fig. 1 showing the tube 3 having a downward angle relative to the body 1 OR see Figs. 4b, 5b, 6 wherein tube 7 extends at a downward angle relative to body 1).  It would have been obvious to one of ordinary skill in the art to modify the submersible of Martin et al., Huang, and Choma such that it has a tube structure at a mouth opening which is angled in a downward direction relative to the body of the submersible, preferably wherein the angle is 45° in view of KR 20-0449749 or Hystad in order to provide a means for conveying captured target species toward the container by incorporating a tube and angling the mouth opening of the tube in a relative orientation with respect to the body such that the target species in the desired direction may be reached.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2016/0278353 in view of Huang 2010/0282158 and Choma 5,220,906 as applied to claim 20 above, and further in view of JP 2011-205978 to Obara or GB 2571003 to Bower et al.
Martin et al., Huang, and Choma disclose at least one arm (31 of Martin et al.) for wafting, guiding or otherwise moving the killed fish into the container (34 of Martin et al.), but do not disclose an impeller in fluid communication with the tube structure, wherein when activated the impeller creates a fluid flow due to a pressure potential.  Obara and Bower et al. disclose an impeller (9a-c, 10 OR pump not shown) in fluid communication with the tube structure (12, 8c of 1 OR 12, 3), wherein when activated the impeller creates a fluid flow due to a pressure potential (see Fig. 2 OR see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the submersible of Martin et al., Huang, and Choma such that it comprises an impeller in fluid communication with the tube structure, wherein when activated the impeller creates a fluid flow due to a pressure potential in view of Obara or Bower et al. in order to provide an alternative means utilizing suction for causing captured target species to be guided and moved into the container.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA